ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on July 22, 1980 (386 So.2d 1241), reversing the final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, the Supreme Court of Florida, 409 So.2d 20, by its opinion and judgment dated January 14, 1982, now lodged in this court, quashed in part this court’s judgment;
NOW, THEREFORE, it is ordered that the mandate of this court heretofore issued in this cause on September 23, 1980, is withdrawn, the opinion of this court filed July 22, 1980, is amended in accordance with the said opinion and judgment of the Supreme Court of Florida. The final judgment of the trial court is reversed and the cause remanded for further proceedings not inconsistent with our opinion as amended. Costs allowed shall be taxed in the Circuit Court. Fla.R.App.P. 9.400(a).